DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Mehler et al. (US 20140261379, hereinafter Mehler) in view of Jameson (US 20150030742) and Day et al. (US 8822890, hereinafter Day).
Regarding Claim 1, Mehler teaches (Figure 1) a stand (26: periphery wire) being positionable on a cooking grill (Paragraph 0067, lines 3-4, “The periphery wire 26 can be sized to rest or mate with the channel 18…”).
Mehler teaches (Figure 1) a basket (6: cooking rack) being coupled to said stand thereby facilitating said basket to be supported above the cooking grill, said basket having a pair of channels therein (Paragraph 0022, lines 2-3, “…cooking rack further comprises a circular wire 
Mehler does not disclose:
1) each of the channels forming a V-shape, thereby facilitating each of the channels to cradle shells of mollusks thereby facilitating the mollusk to be cooked; and
2) a plurality of canisters, each of the canisters being removably coupled to the basket, each of the canisters being comprised of thermally conductive material, each of the canisters having a sauce bottle being positionable therein wherein each of the canisters is configured to heat the sauce bottle.
 However, Jameson teaches V-shape channels (Jameson, Figure 7, 71: stiff wires; [0045, lines 3-4] “…plurality of stiff wires 71 which have been bent into the desired configuration…”) that are capable of cradling shells of mollusks thereby facilitating the mollusks to be cooked. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the basket with closed loop channels from Mehler by adding V-shaped channels disclosed by Jameson, i.e. resulting in Mehler’s channels to become V-shaped, concentric channels within the basket. One of ordinary skill in the art would have been motivated to make this modification in order to impart the function of “effectively compris[ing] a stationary rotisserie. That is, the rack has the advantages of a rotisserie, in that air can flow to substantially all portions of the food product, and liquid can drain freely from the food product, but the rack has no moving parts.” (Jameson, Paragraph 0050, lines 1-5) as stated by Jameson. 

Regarding Claim 2, modified Mehler teaches the assembly according to claim 1, as set forth above, wherein the stand comprises:
  a support ring (Figure 1, 26: the periphery wire) being positionable on a cooking grill and a pair of uprights (Figure 1, 28: support wires), each of said uprights being coupled to and extending away from said support ring (Paragraph 0068, lines 7-8, The support wires 28 can extend generally upward from the periphery wire 26…”).
Regarding Claim 3, modified Mehler teaches the assembly according to claim 2, as set forth above, wherein the basket comprises an outer ring (Figure 1, 30: the cooking wires. Please see annotated Figure 1 below as well), said outer ring being coupled to each of said uprights having said outer ring being spaced from said support ring, said outer ring lying on a plane being oriented parallel to said support ring (Paragraph 0069, lines 1-3, “Cooking wires 30 can be on the 
    PNG
    media_image1.png
    984
    990
    media_image1.png
    Greyscale
 
Regarding Claim 4, modified Mehler teaches the assembly according to claim 3, as set forth above, wherein the basket comprises an inner ring (Figure 1, 30: cooking wires; Please see annotated Figure 1 below as well).

    PNG
    media_image2.png
    984
    896
    media_image2.png
    Greyscale

Regarding Claim 5, modified Mehler teaches the assembly according to claim 4, as set forth above, wherein the basket teaches a plurality of first members (Figure 1, 28: support wires), each of said first members extending between said outer ring and said inner ring (Paragraph 0068, lines 2-3, “…28 can be connected to the periphery wire 26”).
Regarding Claim 6, modified Mehler teaches the assembly according to claim 5, as set forth above, wherein the basket teaches a bend (Jameson, Figure 7, 71: stiff wires) therein to define a first half of said first members forming an angle with a second half of said first members (Jameson, Paragraph 0045, lines 3-4, “…plurality of stiff wires 71 which have been bent into the 
Regarding Claim 7, modified Mehler teaches the assembly according to claim 6, as set forth above, wherein the bend on each of said first members is directed downwardly such that said first half and said second half of said first members defines a respective channel in the basket (These features are inherently present in the V-shaped channels of modified Mehler). 
Regarding Claim 8, modified Mehler teaches the assembly according to claim 5, as set forth above, wherein the basket teaches a disk having a top surface, a bottom surface and a perimeter edge (Mehler, Figure 1, 32: center plate) with a plurality of openings extending through said top surface and said bottom surface (This feature would be present in modified center plate 32, based on the rejection to Claim 1 above). 
Regarding Claim 9, modified Mehler teaches the assembly according to claim 10, as set forth above, wherein the basket teaches a plurality of second members, each of said second members extending between said inner ring and said perimeter edge of said disk such that said perimeter edge of said disk forms a concentric circle with respect to said inner ring (This feature is inherently present in modified Mehler, based on the fact there would be a plurality of concentric V-shaped channels, where one of the concentric V-shaped channels directly borders modified Mehler’s center plate 32). 
Regarding Claim 10, modified Mehler teaches the assembly according to claim 9, as set forth above, wherein the basket teaches second members that have a bend therein to define a first half of said second members forming an angle with a second half of said second members, said bend in each of said second members being directed downwardly such that said first half and 

Regarding Claim 11, the limitations of claim 11 are substantially a combination of the limitations of claims 1-10, above, with the additional limitations of “each of said canisters having an outer wall and a top end, said top end of each of said canisters being open, said outer wall of each of said canisters having a lip being coextensive with said top end, each of said canisters being insertable into a respective one of said openings in said disk having said lip on each of canisters resting on said top surface of said disk.”
Regarding the additional limitations, modified Mehler teaches the assembly according to claim 11, wherein the canisters are insertable into their respective openings in the disk and contain lips that rest on the top surface of the disk (Day, Paragraph 3, line 5, “…include a lip 17a…”, which would have been inherently present in the disk and canister structure of modified Mehler as articulated in the rejection to Claim 1 above).
Therefore, Claim 11 is rejected by substantially the same rationale as applied to claims 1-10, above, in addition to the rejection to the additional limitation shown previously.

Response to Arguments
Applicant's arguments filed on 12/29/2021 have been fully considered but they are not persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

On page 1, applicant argues: “if cited references do not contemplate the purpose, there is no underlying teaching to render obvious modification or combination to meet the claim limitations. Such is the case here as the cited references do not address modification to optimize function for the cooking of mollusks.”
MPEP § 2144 discusses supporting a rejection under 35 U.S.C. 103, with MPEP § 2144(I) specifically noting that the rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In the previous Office Action, the examiner has provided the motivation to combine that the addition of the V-shaped channels from Jameson to the apparatus in Mehler would, “effectively compris[ing] a stationary rotisserie. That is, the rack has the advantages of a rotisserie, in that air can flow to substantially all portions of the food product, and liquid can drain freely from the food product, but the rack has no moving parts.” (Jameson, Paragraph 0050, lines 1-5) as stated by Jameson. This rationale to combine the references is reasoned from common knowledge in the art, as one of common knowledge in the art would understand that have improved air flow over a food product would improve uniform cooking and decrease cooking time while draining liquid would improve taste. However, regarding mollusks, one of common knowledge in the art would understand the previous benefits would remain but that the shell of the mollusk would 

On page 1, applicant argues: “Further, as required in the claim, the channels are closed loops.”
In response to the applicant’s argument, regarding the closed loop channels, Mehler discloses closed loop channels (31: cooking region; Paragraph 0069, lines 2-3, “…cooking region can generally correspond to the cooking surface 8…”, which is a circular closed loop formation).

On page 1, applicant argues: “Further, Jameson teaches straight V-shaped segments which would not readily translate to being a closed loop shape, particularly for the specific purpose and teaching of Jameson for cooking bacon.”
In response to the applicant’s argument, regarding the V-shaped segments from Jameson, Mehler discloses the concentric closed loop shape. Jameson is only relied on for its disclosure of the V-shaped segments. The motivation to combine the addition of the V-shaped channels from Jameson to the apparatus in Mehler would, “effectively compris[ing] a stationary rotisserie. That is, the rack has the advantages of a rotisserie, in that air can flow to substantially all portions of the food products...” (Jameson, Paragraph 0050, lines 1-5) as stated by Jameson. This rationale to combine the references is reasoned from common knowledge in the art, as one of common knowledge in the art would understand that have improved air flow over a food product would improve uniform cooking and decrease cooking time.   

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN GUANHUA WEN whose telephone number is (571) 272-9940.  The examiner can normally be reached on Monday-Thursday 7:30am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian W. Jennison can be reached on 571-270-5930.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-6930.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/KEVIN GUANHUA WEN/Examiner, Art Unit 3761  
01/13/2022

/BRIAN W JENNISON/Primary Examiner, Art Unit 3761